Case 7:10-cr-00069-EKD-JCH Document 44 Filed 04/30/20 Page 1 of 6 Pageid#: 113




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

 UNITED STATES OF AMERICA                            )
                                                     )        Criminal Case No. 7:10cr00069-1
 v.                                                  )
                                                     )
 TIMOTHY WESLEY BARBOUR,                             )        By: Elizabeth K. Dillon
      Petitioner.                                    )            United States District Judge

                                       MEMORANDUM OPINION

        Timothy Wesley Barbour, a federal inmate proceeding pro se, filed this motion to vacate,

 set aside, or correct sentence, pursuant to 28 U.S.C. § 2255, challenging the 2011 sentence

 imposed by this court. 1 Having reviewed the record, the court concludes that Barbour’s motion

 is barred by the statute of limitations and Barbour has not demonstrated any ground for equitable

 tolling. Therefore, the court will dismiss the motion as untimely filed.

                                                         I.

        In 2011, Barbour pled guilty, pursuant to a Rule 11(c)(1)(C) plea agreement, to

 attempting to possess with intent to distribute more than 500 grams of cocaine powder, in

 violation of 21 U.S.C. §§ 841(b)(1)(B) and 846. Consistent with his plea agreement, in which

 the parties agreed that a sentence of 100 months incarceration was appropriate, Barbour was

 sentenced to 100 months of imprisonment, to be followed by a 48-month term of supervised

 release. Barbour did not appeal. Barbour signed his § 2255 motion on October 2, 2019, and the

 court deems it filed on that date. (See Mot. 12, Dkt. No. 38.) In it, he asserts that his motion is

 timely filed under 28 U.S.C. § 2255(f)(2) because he filed it within one year of the removal of a

 government-created impediment. Specifically, he claims that he was in state custody from the

 time his judgment was entered until November 2, 2018, and he had no access to a law library


        1
            The sentencing judge was Senior United States District Judge James C. Turk, who is now deceased.
Case 7:10-cr-00069-EKD-JCH Document 44 Filed 04/30/20 Page 2 of 6 Pageid#: 114




 during that time. He claims that, after he was transferred to federal custody on November 2,

 2018, he was able to learn of the legal grounds for his motion, but, before that, he had been

 prevented from doing so. (Id. at 10–11; see also Dkt. No. 41 (Barbour’s additional response

 concerning the timeliness of his motion).)

                                                       II.

         A motion under 28 U.S.C. § 2255 must be brought within one year from the latest of the

 following: (1) the date on which the sentence under attack became final, (2) the removal of some

 governmental impediment to filing the motion, (3) the date on which the legal predicate for the

 motion was initially recognized by the United States Supreme Court, or (4) the date on which the

 factual predicate for the motion could have been discovered through the exercise of due

 diligence. See 28 U.S.C. § 2255(f). For purposes of the one-year limitations period under

 § 2255(f)(1), the defendant’s conviction becomes final when the last appeal is decided or the

 time to file such an appeal expires. United States v. Johnson, 203 F.3d 823, 2000 WL 37753, at

 *1 (4th Cir. 2000) (unpublished table decision); cf. Clay v. United States, 537 U.S. 522, 528

 (2003) (holding that where a petition for certiorari is not filed after a court of appeals decision,

 the conviction is final when the time for filing the petition expires). As noted, judgment was

 entered on August 26, 2011, and Barbour had until September 9, 2011, to appeal. His conviction

 thus became final on September 9, 2011, when his time to file an appeal expired, and he had

 until September 10, 2012, to file a timely § 2255 motion. 2 However, Barbour did not file his

 § 2255 motion until almost seven years after the statute of limitations expired. Therefore,

 Barbour’s § 2255 motion is untimely under § 2255(f)(1).




         2
           September 9, 2012, was a Sunday; Barbour had until the following Monday to file his § 2255 motion. See
 Fed. R. Civ. P. 6(a)(1)(C).


                                                        2
Case 7:10-cr-00069-EKD-JCH Document 44 Filed 04/30/20 Page 3 of 6 Pageid#: 115




        Barbour contends, though, that his motion should be deemed timely under § 2255(f)(2),

 which allows filing within one year of “the date on which the impediment to making a motion

 created by governmental action in violation of the Constitution or laws of the United States is

 removed, if the movant was prevented from making a motion by such governmental action.” As

 noted, Barbour contends that the lack of federal materials from the prison libraries at the place(s)

 where he served his state sentence constituted an “impediment” within the meaning of that

 subsection.

        This precise argument has been rejected by other district courts within the Fourth Circuit

 and by this court. The rationale set forth by the court in Laposay v. United States, No. 1:12-CR-

 146, 2016 WL 2946175 (E.D. Va. May 19, 2016), is apt here:

                To toll the statute of limitations, the complained of “impediment”
                must be “in violation of the Constitution or laws of the United
                States.” 28 U.S.C. § 2255(f)(2). The Court thus must determine
                whether the circumstances of [the movant’s] incarceration was in
                violation of the Constitution. Courts have concluded that
                incarceration at multiple jails with no law library or library clerk is
                not “violative of [a § 2255 petitioner’s] constitutional rights in any
                way.” United States v. Wampler, 2008 WL 565108 (W.D. Va.
                Feb. 29, 2008) (citing Lewis v. Casey, 518 U.S. 343 (1996)
                (finding that constitution does not require certain type of legal
                assistance or legal access for inmates and that to prove
                constitutional violation, inmate must show lack of access
                significantly hampered his ability to litigate viable legal claim)).
                The facts in Wampler are very similar to this case. The petitioner,
                Wampler, who had filed his § 2255 motion more than two years
                after his conviction became final, argued that the decision to house
                him in “jails without law libraries or law clerks for fourteen
                months after his conviction was an ‘impediment’” under
                § 2255(f)(2). Id. at *2. Like [the movant], Wampler argued that
                “this impediment was removed upon his transfer to a
                federal prison facility.” Id. Finding that the lack of access to
                a law library or law clerk did not violate Wampler’s constitutional
                rights, the court declined to toll the statute of limitations and found
                Wampler’s § 2255 motion untimely.

 Laposay, 2016 WL 2946175, at *2. Here, as in Laposay and Wampler, Barbour has not alleged,



                                                   3
Case 7:10-cr-00069-EKD-JCH Document 44 Filed 04/30/20 Page 4 of 6 Pageid#: 116




 let alone provided any information, to show that he attempted to obtain access to federal legal

 materials or seek legal assistance during the years he spent in state custody. This court does not

 find a government-created impediment that prevented Barbour from learning about his possible

 claims.

           Nor does equitable tolling apply here. A district court may apply equitable tolling only in

 “those rare instances where—due to circumstances external to the party’s own conduct—it

 would be unconscionable to enforce the limitation period against the party and gross injustice

 would result.” Whiteside v. United States, 755 F.3d 180, 184 (4th Cir. 2014) (en banc) (citations

 omitted). A petitioner seeking equitable tolling must demonstrate that (1) he has been pursuing

 his rights diligently, and (2) some extraordinary circumstance beyond his control stood in his

 way and prevented timely filing. Holland v. Florida, 560 U.S. 631, 649 (2010) (citation

 omitted). The petitioner “bears a strong burden to show specific facts” which demonstrate that

 he fulfills both elements of the test. Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir. 2008)

 (quoting Brown v. Barrow, 512 F.3d 1304, 1307 (11th Cir. 2008)).

           Barbour argues that the court should toll the statute of limitations because he did not have

 access to adequate federal legal resources while he was in state custody. However, Barbour’s

 circumstances are not so extraordinary to warrant equitable tolling. As the Fourth Circuit has

 explained, “even in the case of an unrepresented prisoner, ignorance of the law is not a basis for

 equitable tolling.” See United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004). In Sosa, the

 court rejected the petitioner’s request for equitable tolling, noting that his “misconception about

 the operation of the statute of limitations is neither extraordinary nor a circumstance external to

 his control.” Id.; see also Laposay, 2016 WL 2946175, at *2 (denying equitable tolling where

 the prisoner raised the same argument as Barbour). Barbour’s ignorance about the law,




                                                    4
Case 7:10-cr-00069-EKD-JCH Document 44 Filed 04/30/20 Page 5 of 6 Pageid#: 117




 therefore, even if the result of limited access to legal materials, does not entitle him to equitable

 tolling.

            Moreover, again, Barbour has not shown that he has been diligently pursuing his rights

 since his conviction became final in 2011. Accordingly, the court concludes that Barbour has

 not demonstrated any ground for equitable tolling of the statute of limitations, and the court will

 dismiss Barbour’s § 2255 motion as untimely filed. 3

            The court advises Barbour, however, that he may be able to seek the relief he requests in

 his third claim (the running of his state and federal sentences concurrently) through an alternate

 route, although the court’s advisory is not intended to offer any opinion on the likely success of

 the alternate route. As noted supra note 3, this claim is based on Setser v. United States, 566

 U.S. 231 (2012), which held that a federal sentencing court has discretion to order that a federal

 sentence run consecutively to an anticipated state sentence that has not yet been imposed. See

 also U.S.S.G. § 5G1.3(c) (amended after Setser to note that where “a state term of imprisonment

 is anticipated to result from another offense that is relevant conduct to the instant offense of

 conviction . . ., the sentence for the instant offense shall be imposed to run concurrently to the

 anticipated term of imprisonment”). Barbour claims that his subsequently imposed state

 sentence was relevant conduct to his federal offense and that, under Setser and the amended

 guideline, his federal and state sentences should run concurrently.

            Federal prisoners with similar claims have sought relief by asking for a nunc pro tunc

 designation from the Bureau of Prisons (“BOP”) and then, after exhausting the BOP’s


            3
            In light of its conclusion that Barbour’s motion is untimely, the court need not address the merits of his
 claims, which are: (1) ineffective assistance of counsel based on counsel’s failure to continue the federal sentencing
 hearing until pending, related state charges had been prosecuted so that the federal court would be able to run the
 federal sentences concurrent; (2) ineffective assistance of counsel for failing to request that the federal sentence by
 served concurrently with the yet-to-be-imposed state sentence; and (3) a claim that he was improperly sentenced and
 should be resentenced, relying on Setser v. United States, 566 U.S. 231 (2012) and amendments to United States
 Sentencing Guideline (“U.S.S.G.”) § 5G1.3.


                                                           5
Case 7:10-cr-00069-EKD-JCH Document 44 Filed 04/30/20 Page 6 of 6 Pageid#: 118




 administrative remedies, requesting the same relief through 28 U.S.C. § 2241 from the proper

 federal district court. See, e.g., Mangum v. Hallembaek, 824 F.3d 98, 100–01 (4th Cir. 2016)

 (addressing § 2241 petition filed after prisoner asked for a nunc pro tunc designation of a state

 facility for service of his federal sentence from the BOP, who in turn sought the sentencing

 court’s input pursuant to Barden v. Keohane, 921 F.2d 476 (3d Cir. 1990)); Hardin v. United

 States, No. 7:12-cv-01818-GRA, 2012 WL 3945314, at *2 (D.S.C. Sept. 10, 2012) (noting that a

 federal prisoner seeking to have his federal sentence run concurrent with a state sentence may

 first request a nunc pro tunc designation from the BOP, pursuant to 18 U.S.C. § 3621(b), asking

 the BOP to designate a state prison facility for service of the federal prisoner’s confinement and,

 if unsuccessful, request relief through a habeas petition pursuant to 28 U.S.C. § 2241).

        An appropriate order will be entered.

        Entered: April 30, 2020.



                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                                   6
